This appeal is from a finding of guilty, the trial court being the trier of the facts, and a judgment of conviction and sentence, of the Municipal Court of Marion entered January 8, 1971. The appeal is upon questions of law.
Four assignments of error are offered in support of the appeal, the first of which is addressed to the arrest made by the officers which defendant claims to be constitutionally invalid. The uncontradicted evidence in this case, the defense having elected not to introduce any evidence, is that the sheriff's Lieutenant Shoemaker, and another deputy, approached a group of three boys and three girls, *Page 48 
sitting in a circle in the area of Sawyer Lake, and identified themselves as police officers, whereupon the defendant, Culp, jumped to his feet and threw a plastic bag into the water. The lieutenant walked into the water and recovered the bag. This testimony is confirmed by that of Officer Schneider.
Lieutenant Shoemaker believed the contents of the plastic bag to be marijuana and called cruisers, into which the six persons were placed. This is the only evidence shown in the transcript that might indicate an arrest. Such act occurred after the bag was retrieved and it was clearly warranted by the probable cause necessary in felony cases; more particularly, the record shows that the officers saw the bag in Culp's possession, which means that a misdemeanor was committed in the officers' presence.
The incident took place in a "public park," and with or without knowledge acquired from young informants, it was not improper for the officers to approach a group using the public park and identify themselves. Public areas are under the supervision of the sheriff's department and the users of a public park are subject to reasonable scrutiny.
More particularly, there was no pretrial motion to suppress the evidence as unlawfully obtained, and none was made during the trial in such manner as to make it necessary for the trial court to recess the trial and determine the constitutional question. (State v. Young [1966], 8 Ohio App.2d 51.) And still further, no objection was made to the introduction of the state's Exhibit 1, a part of which was the evidence claimed to be unlawfully obtained during the course of the trial. Counsel for the defendant merely objected to the witness's "conclusion as to what is in it" when the exhibit was identified, and at the time of admission said:
"We object to the admission of all exhibits, Your Honor, not properly identified, no proper claim of evidence established."
No mention was made of an invasion of a constitutional right. Likewise there is no evidence of the search of *Page 49 
the defendant's person, all six persons present having voluntarily displayed means of identification, and Culp permitted the search of his car which, even if illegal, produced nothing offered in evidence.
Defendant complains that the affidavit filed against him was defective. It omitted, it is claimed, an essential element; i. e., "intent to produce hallucinations or illusions." It is noted that R. C. 3719.41, the statute under which defendant was charged, contains language as follows:
"* * * Possession or control of any hallucinogen specifically named in section 3719.40 of the Revised Code constitutes prima-facie evidence of a violation of this section * * *."
R. C. 3719.40 specifically names the hallucinogens, including "cannabis, commonly known as marijuana." The affidavit charged "possession or control," in no sense alternative, the net result of either being the same, which is prima facie a violation. The statute provides that certain persons, pharmacists and others, may offer a defense and refute the prima facie case by reason of the exception in the statute. As is true of many criminal offenses intention may be inferred. Still further, defendant relies upon State v. Ross (1967), 12 Ohio St.2d 37, for support. It deals with an "indictment" for a felony. Defendant attacked the first affidavit filed in this case by demurrer. The affidavit was not thereafter criticized until the case came here upon appeal. The rule is clear as to misdemeanor cases. InState v. Walker (1969), 20 Ohio App.2d 179, the syllabus states that in the case of a prosecution for misdemeanors an affidavit may be amended "* * * at any time before, during, or after a trial in respect to any defect, imperfection, or omission in form or substance * * * provided no change is made in the name or identity of the crime charged."*
Defendant urges that the judgment of the trial court *Page 50 
is against the manifest weight of the evidence and contrary to law. Generally the weight of the evidence is for the trier of the facts and a reviewing court will not disturb the finding of the trial court unless the trier of the facts manifestly lost its way, or became confused, or responded to bias or prejudice. (3 Ohio Jurisprudence 2d 820, Appellate Review, Section 821.) The bulk of counsel's argument as to this assignment of error, however, is directed toward the establishment of the fact of a faulty chain of custody respecting state's Exhibit 1. Because of the emphasis given, and since it must be concluded that a chain of custody must be established, attention is directed to the record concerning this matter.
An annotation in 21 A. L. R. 2d 1216 provides an excellent review of the subject. It suggests the steps in the handling of the type of evidence with which we are concerned, beginning with the taking of the physical thing involved, followed by its keeping, transportation, delivery to the expert, and finally, production in court. These steps are reasonably clear in the instant case.
Lieutenant Shoemaker retrieved the packet from the pond, whence it had been thrown by Culp, put it in his left jacket pocket and buttoned the pocket, he himself having made a preliminary test of the contents. He personally put it in the top left drawer of his desk and locked the desk, noting that no one had access to it. Shoemaker personally packaged and mailed the bag and deposited it in the post office.
The package arrived at the Ohio bureau of criminal identification and investigation (hereafter referred to as BCI) and was opened by Thomas V. Nicholson. He described the package and contents and left no doubt that it was the one dropped in the post office by the sheriff's lieutenant. It was identified as belonging to the Dennis Culp case, numbered 3545, dated November 8, 1970, and submitted by Shoemaker. Shoemaker's number and initials were on the exhibit although he said he had not remembered the number 3545, but when his memory was refreshed he identified the distinguishing marks.
Finally, Lieutenant Shoemaker personally went to the *Page 51 
BCI and picked up the evidence and kept it in his possession until it was produced in court.
If there be a hiatus in the chain of custody, as is urged by defendant, it is the result of the sheriff's lieutenant not getting on the truck and riding with the mail from Marion to the BCI. It is nothing short of ridiculous to argue that the handling of the mails gives opportunity for tampering. A reasonable requirement for an unbroken chain of custody is satisfied by the procedure in the instant case, even to the point of rebutting any claim of access. Such a chain would unquestionably have satisfied the court in Stewart v. Bd. ofLiquor Control (1960), 84 Ohio Law Abs. 7, in which case no evidence was introduced to show a chain of custody.
Defendant complains also that the state failed to prove the negative averment contained in the affidavit and relies upon the Court of Appeals decision in State v. Dutton Drugs, Inc. (1965),3 Ohio App.2d 118. The defendant was charged, in Dutton, with two misdemeanors; unlawfully selling certain capsules when not a registered pharmacist, and operating a drugstore without having in the store's employ a registered pharmacist. The negative averment was that he was not a pharmacist, and failed to employ one, in violation of a law requiring licenses. The very essence of the charge was "the being without," and the burden of proof was on the state to prove this basic situation.
In the Dutton decision the court relied upon several earlier decisions, among which is Hale v. State (1898), 58 Ohio St. 676, a felony case concerned with a defendant practicing medicine without a license. Paragraph 4 of the syllabus of Hale states the rule, as follows:
"Where an exception or proviso in a criminal statute is a part of the description of the offence, it must be negatived by averment in the indictment in order to fully state the offence; but when its effect is merely to except specified acts or persons from the operation of the general prohibitory words of the statute, the negative averment is unnecessary."
As the court puts it, at page 125 of Dutton, not being *Page 52 
a registered pharmacist "is the gist of the act denounced by law"; hence, the state must charge and prove this essential element of the offense.
In the case before this court, "possession or control," of marijuana, is the gist of the case, and if the defendant is not subject to the law because he is a registered pharmacist, or other, it becomes a defense to be advanced by the defendant.
An examination of the decisions upon which the court inDutton relied provides illustrations of situations in which no negative averment is required. In Billigheimer v. Ohio (1877),32 Ohio St. 435, a defendant was charged with performing common labor on Sunday. The statute provided an exception for one who celebrated Sunday on the seventh day of the week instead of the first. The court held that a negative averment was not necessary to the information for the reason that the provision was the basis for "a special plea in bar." A part of paragraph 2 of the syllabus reads as follows:
"* * * unless the matter of such proviso enters into and becomes a part of the description of the offense, or is a qualification of the language defining or creating it."
In Seville v. State (1892), 49 Ohio St. 117, involving a prize fight prohibited by a statute which also said it was not applicable to exercise in any public gymnasium or athletic club where permission from the sheriff was first obtained, again the court held that it was not necessary that the indictment contain a negative averment. State pure food laws were the subject of the review in State v. Hutchinson (1897), 55 Ohio St. 573. The statute said that it did "not apply to mixtures or compounds recognized as ordinary articles or ingredients of articles of food." It was held that a negative averment was not required in the affidavit.
Finally, note Brinkman v. Drolesbaugh (1918), 97 Ohio St. 171
a case in which a defendant was charged with a violation of a statute establishing certain limitations on the conduct of fishermen. The exception was as follows: "* * * but nothing herein shall prohibit an owner or person *Page 53 
having the owner's consent from taking or catching a fish by a trot line * * *." The court held, approving and following Hale,supra, that the negative matter was not necessary to the affidavit filed, because it was "not essential to the legal sufficiency of the charge, nor to advise him of the `nature of the accusation against him.'"
In this case the claimed negative averment is in the nature of "a special plea at bar." The gist of the offense is "possession or control." No negative matter is essential to the legal sufficiency of the charge nor to advise Culp of the nature of the accusation against him.
In the conclusion of the support for his appeal, defendant urges that the charge against him was faulty because it charged "possession or control" of an hallucinogen, a charge in the alternative. Defendant relies upon the decision in State v.Fowler (1963), 174 Ohio St. 362, to support his assignments of error. In Fowler the defendant was charged in an affidavit incorporating essentially the language of the statute as to the operating of a motor vehicle while under the influence of "intoxicating liquor, narcotic drugs or opiates." This, the court held, was in the alternative and remanded the cause for a new trial. Compare, State v. Hopkins (1971), 26 Ohio St.2d 119.
The alternatives move to the essence of the offense charged. Intoxicating liquor, narcotics, and opiates are all distinct, and each, it may be, producing differing results on a given individual. The pertinent words of the statute were "possession or control" — The same words used in the affidavit concerned with here. These words are in no sense clearly distinct. On the contrary, common usage, as well as dictionary definition, indicates that possession means "taking into control." (See Webster's New Third International Dictionary [1966].) Note, also, that the Fowler decision strongly suggests that if there be bona fide confusion as to the meaning of the language used in an affidavit, it can and should be dispelled by the use of a request for a bill of particulars timely made. (See alsoState v. Dinsio [1964], 4 Ohio App.2d 309.)
Appellant's assignments of error are not well stated. *Page 54 
For the reasons advanced, the judgment of the trial court should be affirmed.
GUERNSEY and COLE, JJ., concur as to the disposition of the first, third and fourth assignments of error.
TROOP, J., of the Tenth Appellate District, sitting by designation in the Third Appellate District.
* State v. Simmans (1970), 21 Ohio St.2d 258; State v.Glaros (1960), 170 Ohio St. 471; State v. Chrisman (1966), 9 Ohio St.2d 27; and State v. Walker (1969), 20 Ohio App.2d 179.